DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 05/06/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings filed on 05/06/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDSs) filed on 05/06/2020, 12/21/2020, 03/10/2021, 08/10/2021 and 12/23/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Priority

4.	The Applicants priority to Japanese Application # 2013-272943, filed December 27, 2013, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 7 is rejected under 35 U.S.C. 101 as the claimed program may be nothing more than software

Claim 7 explicitly claims a program and said claim, taken as a whole, reads on computer listings per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Claim limitations in claims 1-5 (Gain Readout Unit, Interpolation Information Readout Unit, Interpolation Processing Unit, Limiting Processing Unit and Operations Unit) have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 unit…” coupled with functional language “reads…. interpolates…processes…obtains etc.” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  

Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-5 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.

Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). The Applicants are reminded that this is an interpretation and not a rejection.

Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed e-terminal disclaimer (e-TD) in compliance with 37 CFR 1.321 (c) or 
Claims 1-7 of the instant Application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent # 10692511 (Parent U.S. Patent Application Publication # 15106498). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than those of U.S. Patent # 10692511 and hence the claims of U.S. Patent # 10692511 can anticipate those of the present invention. That is, the claims of U.S. Patent # 10692511 contain every limitation of the claims of the present application or the claims of the present application are obvious variants thereof. It should be noted that this is in fact a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 

As an example; claims 1 of the instant application and U.S. Patent # 10692511 both contain a decoding apparatus comprising a gain readout unit  anticipates the broader claim 1 of the instant application.  Also, removal of the additional steps is obvious:  In re Karlson, 136 USPQ 184 (1963):  "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before". 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schildbach (U.S. Patent Application Publication # 2010/0083344 A1). Schildbach is already of the record, having been disclosed by the Applicants in their IDS. 

With regards to claim 1, Schildbach teaches a decoding apparatus comprising a gain readout unit configured to read out encoded gain values at least two gain sample positions of a time series signal (Paragraphs 67 and 104, teach that for every frame or block, the audio decoder will parse the received bit stream that indicates whether a new gain value is transmitted for the particular frame. If no new gain values are provided, the decoder will use the last transmitted gain value. On the other hand, if a new gain value has been received, then this new 

an interpolation information readout unit configured to read out interpolation information indicating whether the gain value at each sample position of the time series signal is obtained through linear interpolation or obtained through non-linear interpolation (Paragraphs 12 and 70 along with figure 3, teach that the HE AAC coding scheme allows the selection of a linear interpolation curve, which is particularly suited for gain releases, and a plurality of abrupt interpolation curves, which are particularly suited for gain attacks. If the second audio coding scheme provides such functionality, then the method may comprise the further step of selecting an appropriate interpolation curve between two adjacent gain values of the second gain metadata based on the gain values of the first gain metadata. For the HE AAC codecs, the gain will not be applied on the MDCT spectrum. Instead, it will be applied before QMF synthesis, which typically follows the inverse MDCT transform. By default the gain values are interpolated linearly between adjacent frames or slots. In addition, the HE AAC bit stream syntax reserves 3 more bits to choose one of 8 different interpolation curves. These schemes essentially do not interpolate, but hold the old gain value for different 

and an interpolation processing unit configured to obtain the gain value at each sample position located between the two gain sample positions of the time series signal based on the gain values at the gain sample positions through linear interpolation or non- linear interpolation according to the interpolation information (Paragraphs 68-71 and figure 3, teach the interpolation function can be viewed as a weight function. Such an interpolated gain curve is an S-shaped interpolation function of an AAC codec. By default the gain values are interpolated linearly between adjacent frames or slots. To go from one representation to the other, an interpolation stage that interpolates the sampled gain values to one which is time continuous may be assumed). 

With regards to claim 2, Schildbach teaches the decoding apparatus according to claim 1, wherein the gain readout unit further reads out gain inclination values indicating inclination of the gain values at the gain sample positions, and wherein, when the gain value is obtained through non-linear interpolation, the interpolation processing unit obtains the gain value at each sample position Paragraphs 14-15, teach that if a first gain curve is associated with the gain values of the first gain metadata wherein this first gain curve may be obtained by interpolating adjacent gain values of the first gain metadata, then the appropriate interpolation curve may be selected based on the slope of the first gain curve. In particular, if the negative slope of the first gain curve is above a pre-defined threshold value, then a gain attack may be detected. In other words, if the first gain curve drops steeply, then a gain attack may be detected. On the other hand, if the negative slope of the first gain curve is below a pre-defined threshold value, then a gain release is detected. Based on a detected gain attack or a gain release of the first gain curve the method then selects the appropriate interpolation curve between two adjacent gain values of the second gain metadata. The second encoding scheme may allow the selection of a plurality of "attack" interpolation curves which are also referred to as interpolation curve patterns. These different interpolation curve patterns are typically delayed in time to one another and thereby allow the definition of different "attack" times. In order to use this functionality of the second encoding scheme, the method may select the appropriate interpolation curve between two adjacent gain values of the second gain metadata based on the position where the absolute value of the slope of the first gain curve is maximum. In other words, the method determines the steepest point of the first gain curve and selects an interpolation curve pattern of the second encoding scheme, which is closest to this steepest point). 

With regards to claim 3, Schildbach teaches the decoding apparatus according to claim 1, further comprising a limiting processing unit configured to perform limiting processing on the gain value obtained through non-linear interpolation so that the gain value becomes a value equal to or greater than a predetermined lower limit or a value equal to or less than a predetermined upper limit (Para 123, teaches that -57- oscillations may be avoided by submitting the target gain values to additional constraints, such as by limiting the target gain values to be greater than or equal to the target gain values determined according to the rank-order filter algorithm outlined above. These conditions would then be met in addition to the inequalities outlined in the context with the best-match gain algorithm). 

With regards to claim 4, Schildbach teaches the decoding apparatus according to claim 3, wherein the limiting processing unit performs limiting processing using zero as the lower limit, limiting processing using one as the lower limit or limiting processing using one as the upper limit (Para 62, teaches that a compressor may also be coupled with a limiter that limits the maximum compressor gain at any one time to never generate a signal that goes past 0 dBFS to prevent clipping. Also such limiter functionality needs to be taken into account when transcoding metadata). 

With regards to claim 6, this is a method claim for the corresponding apparatus claim 1. These two claims are related as method and apparatus of using the 

With regards to claim 7, this is a program claim for the corresponding apparatus claim 1. These two claims are related as computer program and apparatus of using the same, with each claimed system element's function corresponding to the claimed program step. Accordingly, claim 7 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 

Allowable Subject Matter

9.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if a terminal disclaimer is filed to overcome the double patenting rejection outlined in this office action. The prior art of record, alone or in combination, does not describe the invention as outlined in claim 5. The Examiner shall outline more detailed reasons for allowance, as and when the Application proceeds to allowability. 




Conclusion

10.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Hsieh (U.S. Patent Application Publication # 2004/0176062 A1), Taenzer (U.S. Patent Application Publication # 2009/0154726 A1). These references are also included in the PTO-892 form.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 5712727799 (Direct 

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)